
	

114 HR 714 IH: Leadership PAC Limitation Act
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 714
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Capuano (for himself, Mr. Jones, and Mr. Peters) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to prohibit the conversion of leadership PAC
			 funds to personal use.
	
	
 1.Short titleThis Act may be cited as the Leadership PAC Limitation Act. 2.Prohibiting conversion of leadership PAC funds to personal use (a)ProhibitionSection 313(b)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)(1)) is amended by inserting after “subsection (a)” the following: “or funds of a leadership PAC (as defined in section 304(i)(8)(B))”.
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections occurring on or after the date of the enactment of this Act.
			
